UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2124



YAWO ADJINI,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-208-954)


Submitted:   April 17, 2006                 Decided:   May 24, 2006


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bart A. Chavez, CHAVEZ & ASSOCIATES, P.C., L.L.O., Omaha, Nebraska,
for Petitioner.      Paul J. McNulty, United States Attorney,
Jonathan H. Hambrick, Assistant United States Attorney, Richmond,
Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Yawo Adjini, a native and citizen of Togo, petitions for

review of an order of the Board of Immigration Appeals (Board)

affirming the immigration judge’s denial of his requests for

asylum, withholding of removal, and protection under the Convention

Against Torture.*

               In his petition for review, Adjini contends that the

Board and the immigration judge erred in denying his application

for withholding of removal. “To qualify for withholding of removal,

a petitioner must show that he faces a clear probability of

persecution because of his race, religion, nationality, membership

in a particular social group, or political opinion.”                   Rusu v. INS,

296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v. Stevic, 467

U.S. 407, 430 (1984)).             Based on our review of the record, we find

that       Adjini   failed    to    make   the   requisite   showing    before   the

immigration court.           We therefore uphold the denial of his request

for withholding of removal.


       *
      Adjini does not challenge the Board’s finding that he was
statutorily barred from asylum. Further, as he raised no specific
claim regarding the Convention Against Torture either here or
before the Board, any such claim fails for lack of exhaustion, see
8 U.S.C. § 1252(d)(1) (2000) (“A court may review a final order of
removal only if the alien has exhausted all administrative remedies
available to the alien as of right”); Asika v. Ashcroft, 362 F.3d
264, 267 n.3 (4th Cir. 2004) (holding that we lack jurisdiction to
consider an argument that was not raised before the Board), and is
also abandoned in this court, see Edwards v. City of Goldsboro, 178
F.3d 231, 241 n.6 (4th Cir. 1999) (holding failure to raise
specific issue in opening brief constitutes abandonment of that
issue under Fed. R. App. P. 28(a)(9)(A)).

                                           - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -